Exhibit 10.2

CONFIDENTIAL

August 2, 2006

David B. Crean

403 Meadow Watch Lane

Atlanta, GA 30350

Dear David:

This letter is to confirm the agreement between you and Vignette Corporation
(the “Company”) regarding your separation from the Company. Your full-time
employment with the Company will end on August 15, 2006 (the “Termination
Date”). All of the provisions of this letter (“Letter Agreement”) are subject
to, and conditioned upon, your signing and returning to us a copy of the Letter
Agreement, and complying with its terms.

This Agreement may not be changed or altered, except by a written document
signed by you and the Company. This Agreement is entered into in the State of
Texas and the laws of the State of Texas will apply to any dispute concerning
it. If any clause of this Agreement should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this Agreement. This Agreement constitutes the
entire understanding between you and the Company and supersedes all other
agreements or understandings, either verbal or written.

 

  1. Upon the effective date of this Letter Agreement, the Company will extend a
severance payment to you representing wages in lieu of notice, in the amount of
up to a maximum of thirty-nine (39) weeks of base pay (the “Severance Payment
Period”). This severance payment will be made to you on a bi-weekly basis
(following Vignette’s current pay period schedule). If you are rehired by
Vignette or if you are hired by any other employer, at any time during the
severance payment period, your severance payments will cease as of the effective
date of your such hire, provided that if your base salary is less than the
bi-weekly amount of your severance payment, Vignette will continue to pay to you
the amount of the difference between the amounts for the duration of the
Severance Payment Period.

In the event that you are hired by any other employer during the Severance
Payment Period, and if such hire eliminates the obligation of Vignette to
continue the severance payment set forth in 1. above, (the “New Position”) then
you will receive an additional lump sum severance payment determined as follows:
$30,000.00 x weeks remaining in the Severance Payment Period / 39.

 

  3. With respect to your stock option and restricted stock grants, your vesting
will end August 15, 2005 (the Termination Date). After the Termination Date, you
will have 90 days in which to exercise any options in which you are vested.

 

  4. Upon your Termination Date, but not contingent upon signing the Letter
Agreement, the Company will pay you all current accrued but unused vacation
time, less all applicable withholdings. You will also receive payment of your
Executive Performance Bonus for the first half of 2006 (estimated to be
approximately $18,000.00 for the two thirds of the eligible bonus based on the
company’s performance, with an additional discretionary amount to be determined
by the CEO which will be paid on a basis consistent with other executives) and
reimbursement for any outstanding eligible business expenses incurred up to and
including your Termination Date.

 

Confidential

Page 1



--------------------------------------------------------------------------------

  5. Under the provisions of the group medical, dental, and vision insurance
plans, your employee benefits are in effect until the end of the month in which
your Termination Date occurs. However, if you elect to continue your health
insurance coverage under COBRA following the end of the month in which your
Termination Date occurs, then, in addition, the Company will pay the monthly
premium under COBRA until the earlier of the end of the Severance Payment Period
or your obtaining of medical, dental, and vision insurance through a new
employer. If you are not employed at the end of the Severance Payment Period,
you will be eligible for nine (9) months of additional coverage pursuant to
COBRA at your own expense after that date.

 

  6. With respect to your Employee Stock Purchase Plan (if applicable), all
amounts deducted from payroll for participation in the current purchase period
(July 31, 2007 - January 31, 2008) will be refunded to you upon your Termination
Date. This payment is not contingent upon your signing this Letter Agreement.
Upon your Termination Date, you will no longer be eligible to participate in
this plan.

 

  6. You agree that prior to the execution of this Letter Agreement you were not
entitled to receive any further monetary payments and benefits as specified in
paragraphs 1-5 from the Company, and that the only payments and benefits that
you are entitled to receive from the Company in the future are those specified
in this Letter.

 

  7. In exchange for the Company providing you with the above-referenced
severance and other good and valuable consideration set forth herein, you hereby
waive all claims against the Company, and release and discharge the Company from
liability for any claims and damages that you may have against it as of the date
of this Agreement, whether known or unknown including, but not limited to, any
claims arising out of your employment relationship with the Company and any of
the Company’s subsidiaries, or violations of any federal, state or local fair
employment practices law, including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act and the Americans With
Disabilities Act. You also agree not to initiate any civil actions to assert
such claims. You understand that the consideration provided to you under the
terms of this Agreement does not constitute an admission by the Company that it
has violated any such law or legal obligation.

 

  8. The parties also represent that they are not aware of any claim by either
of them other than the claims that are released by this Agreement. The Company
also represents that as of the date of this letter, it is not aware of any other
claim which it may have against you. With regard to your personnel file and any
internal or external communications, your separation from the Company will be
noted as voluntary.

 

  9. You agree that you will not disclose or cause to be disclosed in any way,
any confidential information or documents relating to your employment with the
Company, the operations of the Company, the terms of this Agreement, other than
general acknowledgement of the restrictive covenants set forth in Sections 13,
14 and 15 as may be required to comply with such covenants or if specifically
requested by prospective employers, or for the purpose of enforcing this
Agreement should that ever be necessary.

 

  10.

You agree that prior to the Termination Date, you will return all Company
property in your possession. You also understand and agree that all files,
papers, memoranda, letters, handbooks

 

Confidential

Page 2



--------------------------------------------------------------------------------

 

and manuals, facsimiles and other communications that were written, authorized,
signed, received or transmitted during your employment, whether electronic or
otherwise, are and remain the property of the Company and, as such, are not to
be removed from the Company’s offices.

 

  11. To the extent consistent with applicable law, you also agree not to
initiate any administrative or other legal action against the Company or against
any current or former officers, directors, or employees, to assert such claims
and, further, to the extent any such action has or may be brought by you or on
your behalf by any third party, you agree to waive your right to any form of
recovery in such action, including monetary damages or any other form of relief,
including attorneys’ fees and costs.

 

  12. At all times and in the future, you will remain bound by the Company’s
Proprietary Information and Inventions Agreement signed by you upon your
employment with Vignette.

 

  13. Both parties (you and the Company) agree that they will not disclose to
others the facts or terms of this Letter, except that both parties may disclose
such information to their families, to attorneys or accountants in order for
such individuals to render services, as required based on your status as a
section 16 Officer of the Company, as otherwise required by law, and in an
action to enforce the terms of this Letter.

 

  14. You agree that you will neither solicit for employment, nor hire, or cause
others to solicit for employment or hire, any salaried employee of the Company
who is presently or hereafter employed by the Company, or any other employee of
the Company who had access to confidential or proprietary information or trade
secrets of the Company, during the nine (9) month period following your
Termination Date. You further agree, during the nine (9) month period following
your Termination Date, not to solicit any clients of the Company for any
business opportunity that is competitive with the products and services of the
company.

 

  15. For a period of 6 months from the Termination Date you agree not to
provide services as an employee, agent, independent contractor, general partner,
officer or director for any of the following companies: Interwoven, Broadvision,
Plumtree, IBM, or EMC/Documentum. Provided however, you may engage with such
companies if you receive the prior, written approval of the Company’s General
Counsel. Provided further, you shall not be prohibited from such employment if
it involves an activity that is not competitive with the Company.

 

  16. The Company agrees to provide you with a mutually agreeable reference
letter for your use with prospective employers and will provide you with
placement assistance provided through Right Associates at a cost not to exceed
$2500.00.

 

  17. You agree that except as expressly provided in this Letter, this Letter
renders null and void any and all prior arrangements, either written or oral,
between you and the Company, with the exception of the Company’s Proprietary
Information and Inventions Agreement referred to in paragraph 12 above and the
terms of any benefit plan, Corporate Credit Card Account (including severance
payment deductions for monies owed Vignette for payment of Guaranty Card
Accounts on the employee’s behalf, except where prohibited by State Law), Sales
Compensation Policy, stock plan, or stock agreement.

Please indicate your agreement with the above terms by signing below. As noted
above, your eligibility for the benefits offered under this Agreement (except
where otherwise stated) is subject to, and conditioned upon, your executing a
copy of this Agreement and returning it along with all Company equipment (in
good condition) to Vignette. You may wish to consult an attorney as part of

 

Confidential

Page 3



--------------------------------------------------------------------------------

your consideration of this severance agreement and the Agreement shall be
effective seven days after you sign it.

 

Sincerely, LOGO [g73827image1.jpg] Bryce Johnson SVP and General Counsel
Vignette Corporation

 

Confidential

Page 4



--------------------------------------------------------------------------------

My signature below signifies my agreement with the above terms. I understand and
acknowledge that notwithstanding any other provision of this or any other
Agreement, my employment with the Company constitutes “at-will” employment. I
acknowledge that this employment relationship may be terminated, at any time,
with or without good cause or for any or no cause, at the option either of the
Company or myself, with or without notice. Furthermore, I acknowledge that I
have read and understand the foregoing Letter Agreement and that I sign this
release of all claims voluntarily, with full appreciation that I am forever
foreclosed from pursuing any of the rights I have waived. I acknowledge that I
have been given forty-five (45) days to review the document before signing. I
also acknowledge that I can take an additional seven (7) days after signing it
to revoke my agreement, by notifying the Company in writing within that seven
(7) day period, addressed to VP – Worldwide Human Resources’ attention.

I acknowledge that I have read and understand the foregoing Letter Agreement and
that I sign this release of all claims voluntarily, with full appreciation that
I am forever foreclosed from pursuing any of the rights I have waived. I will
return the signed Agreement to Gayle Wiley (VP - Worldwide Human Resources)
within forty-five (45) days of receipt.

 

LOGO [g73827image2.jpg]     8/2/06

David B. Crean     Date

Please return signed agreement to the following address:

Gayle Wiley

VP–Worldwide Human Resources

Vignette Corporation

1301 S. MoPac Expy, Suite 100

Austin, Texas 78746

 

Confidential

Page 5